IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


IN THE MATTER OF: JACQUELINE MARIE            : No. 72 WM 2021
NEWSOME MOTION FOR EXTENSION                  :
PURSUANT TO RULE 311                          :



                                      ORDER



PER CURIAM

      AND NOW, this 8th day of December, 2021, the “Petition to Pursue Extension of

Pennsylvania Bar Admission” is GRANTED, IN PART. In order to afford Jacqueline Marie

Newsome time to seek full admission to the Pennsylvania Bar, her temporary admission

pursuant to Bar Admission Rule 311 is extended until October 31, 2022.